Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20200001382, Kani, in view of USPGPUB 20070101851, McIntosh.
Regarding Claim 1, Kani discloses a portable band saw (fig 1, 10), comprising: a battery mount 47 configured to receive and retain a battery 19; 
a motor 11 configured to be driven with electric power from the battery and (2, par 0049-0050) having a longitudinal motor axis (axis running through longitudinal axis of the motor); 
a band saw blade 15 being endless (par 0049) configured to be driven with power from the motor in a loop and (par 0049) having side faces that extend in an up-down direction (left to right in fig 2) perpendicular to a direction of travel of the band saw blade (fig 2); 
a body 20 supporting the motor and the band saw blade (fig 2); 
a motor housing that houses the motor (housing surrounding motor); and 
a handle 40 including 
a support (portion of handle connected to body) connected to the body and extending in the up-down direction (fig 1), and a grip 41 connected to the support and extending in a front-rear direction orthogonal to the up-down direction (fig 2) and having a grip longitudinal axis in the front-rear direction (bottom-to-top of page fig 2); wherein 
the body has a recess (space between parts 31-32) that extends inwardly in a lateral direction orthogonal to the up- down direction and the front-rear direction from an outer face of the body that extends in the up-down and front-rear directions (e.g. into and out of the page in fig 2), 
the band saw blade is exposed from the body in the recess to cut a work piece (fig 2), the longitudinal motor axis intersects an outer face of the motor housing,  
at a longitudinal motor axis/motor housing outer face intersection (see annotated fig 2 below), 
the battery mount has a battery mount longitudinal axis in the front-rear direction (see annotated fig 2 below), and 
a distance in the lateral direction between the grip longitudinal axis and the longitudinal motor axis/motor housing outer face intersection is larger than a distance in the lateral direction between the grip longitudinal axis and a portion of the band saw blade exposed in the recess (see annotated fig 2 below).

    PNG
    media_image1.png
    873
    1052
    media_image1.png
    Greyscale
  
Regarding Claim 2, the Kani handle at least partially aligns with the portion of the band saw blade exposed in the recess in the front-rear direction (since the portion of the band saw blade and the handle are parallel), and 
the battery mount at least partially aligns with the motor in the front-rear direction (Since the battery mount and parts of the motor are parallel).  
Regarding Claim 3, the Kani the battery mount is rearward from the handle in the front-rear direction (see fig 2). 
Regarding Claim 10, in Kani the battery mount is configured such that the battery has a rear end face rearward from the longitudinal motor axis/motor housing outer face intersection in the front-rear direction when the battery is attached to the battery mount (fig 2). 
Regarding Claim 11, in Kani the battery mount is rearward from the handle in the front-rear direction (fig 2). 
Kani lacks the longitudinal motor axis/motor housing outer face intersection (hereafter outer face intersection) and the battery mount longitudinal axis being on opposite sides of the grip longitudinal axis, in the lateral direction (Claim 1), and a distance in the lateral direction between the grip longitudinal axis and the battery mount longitudinal axis being smaller than a distance in the lateral direction between the grip longitudinal axis and the outer face intersection (Claim 6), and wherein a distance in the lateral direction between the grip longitudinal axis and the battery mount longitudinal axis is smaller than a distance in the lateral direction between the grip longitudinal axis and the  portion of the band saw blade exposed in the recess (Claim 7), wherein a distance in the lateral direction between an outer end face of the battery and of the grip longitudinal axis is smaller than a distance in the lateral direction between the grip longitudinal axis and the outer face intersection (Claim 9), and a distance in the lateral direction between the grip longitudinal axis thereof and the battery mount longitudinal axis being smaller than a distance in the lateral direction between the grip longitudinal axis and the outer face intersection. (Claims 17-20). 
McIntosh discloses a hand-held powered operated band saw apparatus, and discloses that in such a band saw assembly it is known that a moment of a battery receiver relative to a handle thereof can be modified to accomplish a better balance and weight distribution of the portable bandsaw apparatus (par 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McIntosh by changing the moment (e.g. by changing the relative location) of the battery mount of Kani relative to the handle thereon in order to accomplish a better balance and weight distribution of the portable bandsaw apparatus, as taught by McIntosh.  
In making the modification to balance the weight distribution of the Kani apparatus, an artisan of ordinary skill in the art would be motivated to try different configurations based on different motor assemblies that may be used on the Kani apparatus.  For example, depending on the weight of the motor used the battery of Kani may be moved slightly to the left or right of the assembly thereof.  Such a slight movement of the battery at least away from the motor of Kani would result in the outer face intersection and the battery mount longitudinal axis being on opposite sides of the grip (Claim 1), and a distance in the lateral direction between the grip and the battery mount longitudinal axis being smaller than a distance in the lateral direction between the grip longitudinal axis and the outer face intersection (Claim 6), and a distance in the lateral direction between the grip longitudinal axis and the battery mount longitudinal axis being smaller than a distance between the grip longitudinal axis and the band saw blade in the recess (Claim 7), and a distance in the lateral direction between an outer end face of the battery and the grip longitudinal axis being smaller than a distance between the grip longitudinal axis and the outer face intersection (Claim 9), and a distance in the lateral direction between the grip longitudinal axis thereof and the battery mount longitudinal axis being smaller than a distance in the lateral direction between the grip longitudinal axis and the outer face intersection. (Claims 17-20).

Claims 4-5 and 12-16, are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20200001382, Kani, in view of USPGPUB 20070101851, McIntosh and further in view of USPN 9227255, Holly.
Regarding Claims 4-5 and 12-16 Kani as modified by McIntosh discloses all the limitations of Claims 1-3 as discussed above. 
Modified Kani lacks the battery mount being frontward from the outer face intersection in the front-rear direction (Claims 4 and 12-13), and the battery mount being frontward from a rear end of the body (Claim 5), and the battery mount being configured such that the battery is frontward from a rear end of the body in the front-rear direction when the battery is attached to the battery mount (Claims 14-16).
Holly discloses a portable bandsaw, like the portable bandsaw apparatus of Kani and includes, a battery mount 36 being frontward from an outer face intersection of a motor thereof in the front-rear direction (Claims 4 and 12-13) (see annotated fig 3 of Holly below), and the battery mount being frontward from a rear end of the body (Claim 5) (see annotated fig 3 of Holly below), and the battery mount being configured such that the battery is frontward from a rear end of the body in the front-rear direction when the battery is attached to the battery mount (Claims 14-16) (see annotated fig 3 below). 

    PNG
    media_image2.png
    825
    967
    media_image2.png
    Greyscale

As noted above, Kani discloses a prior art portable bandsaw having all the recited structure, but which differs from the claimed device in that said battery mount is not forward from the outer face intersection thereof, and not forward of a rear end of the body thereof.
Holly, as discussed above, discloses a prior art portable bandsaw, wherein the battery mount is forward from the outer face intersection thereof, and forward of a rear end of the body thereof. 
The substitution of one known element the mount being rear of the outer face intersection and of the body of the saw for another the mount being in front of the outer face intersection and of the body of the saw would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the mount being rear of these parts shown in Kani for the mount being forward of these parts shown in Kani would have yielded predictable results, namely, a portable bandsaw that can be easily transported and used to cut workpieces.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kani by having the battery mount be frontward from the outer face intersection in the front-rear direction (Claims 4 and 12-13), and the battery mount be frontward from a rear end of the body (Claim 5), and the battery mount be configured such that the battery is frontward from a rear end of the body in the front-rear direction when the battery is attached to the battery mount (Claims 14-16), since the substitution of one known element for another yielding predictable results is known has been held to be an obvious modification, see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant’s arguments, see remarks, filed 4/22/22, with respect to the previously filed drawing objections have been fully considered and are persuasive. Applicant has sufficiently shown where these features are disclosed, namely figures 8-9 and par 0051, thus the drawing objections of claim 1 have been withdrawn.
Applicant’s arguments, see remarks, filed 4/22/22, with respect to the previously filed claim rejections under 35 USC 112(b) have been fully considered and are persuasive. Applicant has sufficiently shown support for these rejected claims not being indefinite, namely figures 8-9 and par 0047, thus the claim objections of claim 1 have been withdrawn.
Applicant’s arguments, see remarks, filed 4/22/22, with respect to the prior art rejection(s) of claim(s) as now amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kani.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20100192390, par 0035 contains a teaching as to balancing a bandsaw via movement or placement of a battery, and thus contains elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

		
/EVAN H MACFARLANE/Examiner, Art Unit 3724